                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


MICHELLE L. SLEPCEVICH,

                            Plaintiff,

              v.                                         Case No. 17-CV-1081

INTERTRACTOR AMERICA, CORP.,

                            Defendant.


                                         ORDER


       In connection with its motion for summary judgment, in addition to filing a reply

brief (ECF No. 28) and a reply to plaintiff’s additional proposed findings of fact (ECF No.

29), defendant filed a reply to plaintiff’s response to defendant’s proposed findings of fact

(ECF No. 30). Although Civil Local Rule 56(b)(3)(B) authorizes a reply to any additional

proposed findings of fact submitted by a party opposing a summary judgment motion, it

does not allow the moving party to reply to the opposing party’s response to the moving

party’s proposed findings of fact. Because defendant is not authorized to reply to

plaintiff’s response to defendant’s proposed findings of fact, defendant’s reply (ECF No.

30) will be stricken.
      IT IS THEREFORE ORDERED that Defendant’s Reply to Plaintiff’s Response to

Defendant’s Proposed Findings of Fact (ECF No. 30) is stricken.

      Dated at Milwaukee, Wisconsin this 14th day of November, 2018.



                                               _________________________
                                               WILLIAM E. DUFFIN
                                               U.S. Magistrate Judge




                                           2
